DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.		The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
2.            35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 22 November 2005 <http://www.uspto.gov/web/offices/com/sol/og/2005/week47/og200547.htm>), Annex IV, reads as follows:
In contrast, a claimed computer-readable medium encoded with a computer program is a computer element which defines structural and functional interrelationships between the computer program and the rest of the computer which permit the computer program's functionality to be realized, and is thus statutory. See Lowry, 32 F.3d at 1583-84, 32 USPQ2d at 1035.
Claims that recite nothing but the physical characteristics of a form of energy, such as a frequency, voltage, or the strength of a magnetic field, define energy or magnetism, per se, and as such are nonstatutory natural phenomena. 
… a signal does not fall within one of the four statutory classes of Sec. 101.
… signal claims are ineligible for patent protection because they do not fall within any of the four statutory classes of Sec. 101.
The USPTO “Interim Guidelines for Examination of Patent Applications for Patent Subject Matter Eligibility” (Official Gazette notice of 23 February 2010 <http://www.uspto.gov/web/offices/com/sol/og/2010/week08/TOC.htm#ref20>), reads as follows:
“The USPTO recognizes that applicants may have claims directed to computer readable media that cover signals per se, which the USPTO must reject under 35 U.S.C. § 101 as covering both non-statutory subject matter and statutory subject matter.  In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim.  Cf.  Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (suggesting that applicants add the limitation "non-human" to a claim covering a multi-cellular organism to avoid 
3.		Claim 19 is rejected under 35 U.S.C. 101 because: Claim 19 is drawn towards a computer-readable medium having a computer program stored thereon.  Such computer executable programs are functional descriptive material that can constitute statutory products when properly claimed in combination with a computer readable storage device that allows the functionality of the program to be realized.  However, while the claim defines the program in combination with a “computer readable medium,” the claim language is not limited to the use of statutory storage media in combination with the program.  The disclosure does not specifically define what a computer readable medium here stands for. However, computer readable medium can be read as a storage media such as floppy disk, a flexible disk, hard disk, magnetic tape, CD-ROM and a carrier wave (or computer data signal).  While the floppy disk, hard disk, magnetic tape and CD-ROM media (statutory media) are physical storage devices, but the carrier wave is a signal which is intangible energy, and therefore is not considered to be 
Claim 19 as a whole define a carrier wave, and "[a] transitory, propagating signal ….is not a “process, machine, manufacture, or composition of matter.” Those four categories define the explicit scope and reach of scope and reach of subject matter patentable under 35 U.S.C § 101; thus, such a signal cannot be patentable subject matter.” (In re Petrus A.C.M. Nutijen; fed Cir, 2006-1371, 9/20/2007). 
In an effort to assist the patent community in overcoming a rejection or potential rejection under 35 U.S.C. § 101 in this situation, the USPTO suggests the following approach.  A claim drawn to such a computer readable medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 U.S.C. § 101 by adding the limitation "non-transitory" to the claim. ).  Such an amendment would typically not raise the issue of new matter, even when the specification is silent because the broadest reasonable interpretation relies on the ordinary and customary meaning that includes signals per se. The limited situations in which such an amendment could raise issues of new matter occur, for example, when the specification does not support a non-transitory 

Claim Rejections - 35 USC § 103
4.		In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 9-15, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (U.S. patent 9,858,496 B2).
Regarding claim 1:  Sun et al. discloses a method for identifying an object (abstract, col. 1 lines 19-28), comprising:
determining candidate categories of the object using a first neural network (fig. 4 elements 400-414, col. 1 lines 29-39, col. 2 lines 35-62, col. 10 line 57 to col. 11 line 45, a Deep CNN determines potential objects in an image using a convolutional feature map which then is processed by the Region proposal 
determining, in response to the candidate categories of the object having been determined, a category of the object using second neural networks respectively corresponding to the candidate categories (fig. 4 elements 400-414, col. 1 lines 29-39, col. 2 lines 35-62, col. 10 line 57 to col. 11 line 45, a Deep CNN determines potential objects in an image using a convolutional feature map which then is processed by the Region proposal network to detect the potential locations of the objects. Then RPN network then sends the proposed object candidates and convolutional feature map to the proposal classifier/FRCN (i.e. a fast region-based convolutional neural network) to classify the objects. The proposal classifier/FRCN is read as the second neural network.). Sun et al. does not teach the feature of “using second neural networks” (i.e. two or more second neural networks.). It would have been obvious to one ordinary skilled in the art to have two or more second networks since one is already taught by Sun et al. One ordinary skilled in the art would have been motivated to include multiple second neural networks in order to increase the speed of object detection and classification.

determining first feature similarities between the object and reference data of categories using the first neural network (col. 2 lines 43-61 and col. 11 lines 15-41); and
determining categories corresponding to first feature similarities greater than or equal to a predetermined threshold among the first feature similarities as the candidate categories of the object (col. 2 lines 43-61 and col. 11 lines 15-41).
Regarding claim 3: The method according to claim 2, wherein determining first feature similarities between the object and reference data of categories using the first neural network comprises:
determining a first object feature vector of the object using the first neural network (fig. 5 element 512, col. 11 lines 3-10 and col. 12 line 66 to col 13 line 6); and
calculating first feature similarities between the first object feature vector and first reference feature vectors, respectively, wherein the first reference feature vectors are determined respectively based on the reference data of categories using the first neural network  (fig. 5 element 512, col. 11 lines 3-10 and col. 12 line 66 to col 13 line 6).
Regarding claim 4: The method according to claim 2, wherein the predetermined threshold is a threshold which is set uniformly for all the first feature similarities or the predetermined threshold is thresholds which are set 
Regarding claim 5: The method according to claim 1, further comprising:
determining, in response to determining that there is only one candidate category of the object, the one candidate category as the category of the object (col. 11 line 66 to col. 13 line 25, the object categories can be increased or decreased).
Regarding claim 6: The method according to claim 1, further comprising:
outputting, in response to determining that there is no candidate category of the object, a message indicating that the object cannot be identified (col. 11 lines 62-65, if the objects cannot be identified then it is identified as background, i.e. read as “a message indicating that the object cannot be identified.”).
Regarding claim 9: Sun et al. does not teach the feature of “wherein the first neural network is a convolutional neural network from which a fully connected layer for final classification is removed, and each of the second neural networks is a single layer fully connected neural network.” This is matter of decision choice based on system requirements and/or costs involved.
Regarding claim 10: See claim 1. Also see claim 1 for obvious and motivation statements.


Regarding claim 12: See claim 3.
Regarding claim 13: See claim 4.
Regarding claim 14: See claim 5.
Regarding claim 15: See claim 6.
Regarding claim 18: See claim 9.
Regarding claim 19: See claim 1. For the feature of “A computer readable storage medium having stored thereon instructions….” (see figs. 1 and 2).

Allowable Subject Matter
5.		Claims 7, 8, 16 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Contact Information
6.		Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANAND P BHATNAGAR whose telephone number is (571)272-7416.  The examiner can normally be reached on Monday-Friday 8am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ANAND P BHATNAGAR/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        February 13, 2021